DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on June 29, 2019 has been entered.  Claims 4-5, 7, 10-12, and 15-18 have been amended.  Claims 1-18 are pending in this application.  

Double Patenting
3.	Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control circuit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "the first control terminal”, “the second control terminal”, and “the third control terminal”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 16 and 18 respectively recites the limitations "the first control terminal”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations "the first control terminal” and “the second control terminal”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 9, 13-14, 16 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gu et al. (US 2017/0221441). 
	Regarding claim 1, Gu discloses a shift register unit (Fig. 1; [0064], e.g., a shift register unit), comprising: 
a shift register circuit (Figs 1-2; [0064], e.g., a shift register circuit comprises a pre-charge module 1, a reset module 2, a pull-up control module 3 and a denoising module 4); and
a control circuit ([0066], e.g., a compensation module 5), electrically coupled to the shift register circuit and at least one control terminal (e.g., electrically coupled to the shift register circuit and a switch power supply SW); 
wherein: the control circuit is configured, based on at least one control signal respectively from the at least one control terminal, to output a hold signal to a pull-up node in the shift register circuit such that a high voltage maintains at the pull-up node during a specified time period ([0087], e.g., in the touch control phase, the switch power supply SW output a voltage to the pull-up node PU so that the voltage of the pull-up node PU maintains the high voltage). 

Regarding claim 9, Gu further discloses the shift register unit of Claim 1, wherein the control circuit is electrically coupled to a first control terminal (Figs 2 and 7; e.g., the 

Regarding claim 13, Gu discloses a method for driving a shift register unit (Figs 1-2; [0063]-[0064], e.g., a shift register unit and a driving method), 
wherein the shift register unit comprises a shift register circuit (Figs 1-2; [0064], e.g., a shift register circuit comprises a pre-charge module 1, a reset module 2, a pull-up control module 3 and a denoising module 4) and a control circuit ([0066], e.g., a compensation module 5),  
wherein the control circuit is electrically coupled to the shift register circuit and at least one control terminal (e.g., electrically coupled to the shift register circuit and a switch power supply SW), and is configured, based on at least one control signal respectively from the at least one control terminal, to output a hold signal to a pull-up node in the shift register circuit such that a high voltage maintains at the pull-up node during a specified time period ([0087], e.g., in the touch control phase, the switch power supply SW output a voltage to the pull-up node PU so that the voltage of the pull-up node PU maintains the high voltage), the method comprising: 
providing the at least one control signal respectively to the at least one control terminal in the shift register unit such that the control circuit outputs the hold signal to the pull-up node in the first shift register circuit in the shift register unit during a specified time period (Fig. 4; 

Regarding claim 14, Gu further discloses the method according to Claim 13, wherein the specified time period is before the first shift register circuit outputs a first scanning signal and after a shift register circuit at a stage immediately upstream of the first shift register circuit outputs a second scanning signal (see Figs 4 and 7; [0087], e.g., the touch control phase is before the first shift register R(N) outputs a first scanning signal Output (N) and after a shift register R(N-1_ outputs a second scanning single Output (N-1)).  

Regarding claim 16, Gu further discloses the method according to Claim 13, wherein the providing the at least one control signal respectively to the at least one control terminal in the shift register unit comprises: providing a high-voltage first control signal to the first control terminal (Fig. 2; [0087], e.g., the voltage output by the switch power supply SW is at the high level). 

Regarding claim 18, Gu further discloses the method according to Claim 13, wherein the providing the at least one control signal respectively to the at least one control terminal in the shift register unit comprises: providing a high-voltage first control signal to the first control terminal (Fig. 2; [0087], e.g., the voltage output by the switch power supply SW is at the high level). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2018/0046311) in view of Gu et al. (US 2017/0108989, hereinafter referred as Gu “989”), and further in view of Wang (CN 106356015, the examiner is using US 2018/0293924 as English Translation of CN 106356015). 
	Regarding claim 8, Gu does not specifically disclose the shift register unit of Claim 1, wherein the control circuit is electrically coupled to a first control terminal and a second control terminal, wherein the control circuit comprises an eighth transistor and a ninth transistor, wherein: a control electrode and a first electrode of the eighth transistor are both electrically connected to the second control terminal; a second electrode of the eighth transistor is electrically connected to a first electrode of the ninth transistor; a control electrode of the ninth transistor is electrically connected to the first control terminal; and a second electrode of the ninth transistor is electrically connected to the pull-up node.
	However, Gu “989” discloses a shift register comprising: a control circuit (Fig. 1; [0039], e.g., the compensation circuit 4), wherein the control circuit is electrically coupled to a second control terminal ([0039], [0055], e.g., a touch switch signal from a touch switch end SW), wherein the control circuit comprises an eighth transistor and a ninth transistor ([0042], e.g., M8 and M9), wherein: a control electrode and a first electrode of the eighth transistor are both electrically connected to the second control terminal ([0042], e.g., a gate electrode and a first 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Gu “989” in the invention of Gu for replacing a compensation module 5 with a compensation circuit 4 in order to simplify a structure of circuit components and reduce the manufacturing cost.
	Gu in view of Gu “989” does not specifically disclose wherein the control electrode of the ninth transistor is electrically connected to a first control terminal.
	However, Wang discloses a shift resister unit (Fig. 3A; [0040]) comprising: a compensation circuit (e.g., element 310) electrically coupled to a first control terminal and a second control terminal (e.g., a first compensation control signal and a second compensation signal), wherein the compensation circuit comprises a transistor (Figs 2A and 3B, [0035], e.g., transistor 211/M11), wherein a control electrode of the transistor is electrically connected to the first control terminal, a first electrode of the transistor is electrically connected to a second control terminal, and a second electrode of the transistor is electrically connected to a pull-up node (see Figs 3A and 3B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Wang in the invention of Gu in view of Gu “989” for electrically connecting a control electrode of a ninth transistor of a compensation circuit to a first 

	Regarding claim 15, Gu further discloses the method according to Claim 13, wherein the providing the at least one control signal respectively to the at least one control terminal in the shift register unit comprises: providing a high-voltage first control signal to the first control terminal (Fig. 2; [0087], e.g., a high voltage first control signal to the switch power supply SW).
	Gu does not specifically disclose providing a second control signal and a third control signal respectively to a second control terminal and a third control terminal.
	However, Gu “989” discloses a method for driving a shift register unit, wherein the shift register unit comprises a control circuit (Fig. 1; [0039], e.g., the compensation circuit 4), the method comprising: 
	providing a high-voltage first control signal to a first control terminal in the shift register unit such that the control circuit outputs a hold signal to a pull-up node in the shift register unit during a specified time period (Figs 2-3; [0039], [0055], e.g., in the touch state, compensating, by the compensation circuit 4, for the potential at the pull-up node PU in accordance with a touch switch signal from the touch switch end SW, so as to maintain the potential at the pull-up node PU). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Gu “989” in the invention of Gu for replacing a compensation module 5 with a compensation circuit 4 in order to simplify a structure of circuit components and reduce the manufacturing cost.

	Gu in view of Gu “989” does not specifically disclose providing a second control signal and a third control signal respectively to a second control terminal and a third control terminal.
	However, Wang discloses a shift resister unit (Fig. 3A; [0040]) comprising: a compensation circuit (e.g., element 310) electrically coupled to a first control terminal and a second control terminal (e.g., a first compensation control signal and a second compensation signal), wherein the compensation circuit comprises a transistor (Figs 2A and 3B, [0035], e.g., transistor 211/M11), wherein a control electrode of the transistor is electrically connected to the first control terminal, a first electrode of the transistor is electrically connected to a second control terminal, and a second electrode of the transistor is electrically connected to a pull-up node (see Figs 3A and 3B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Wang in the invention of Gu in view of Gu “989” for 
electrically connecting a control electrode of a eight transistor and a control electrode of a ninth transistor of a compensation circuit respectively to a second compensation control terminal and a third compensation control terminal in order to supply a second control signal and a third control signal respectively to the second compensation control terminal and the third compensation control terminal for controlling turning on the eighth and ninth transistors (see [0035]-[0036]).

	Regarding claim 17, Gu further discloses the method according to Claim 13, wherein the providing the at least one control signal respectively to the at least one control terminal in the 
	Gu does not specifically disclose providing a second control signal to a second control terminal.
	However, Gu “989” discloses a method for driving a shift register unit, wherein the shift register unit comprises a control circuit (Fig. 1; [0039], e.g., the compensation circuit 4), the method comprising: 
	providing a high-voltage first control signal to a first control terminal in the shift register unit such that the control circuit outputs a hold signal to a pull-up node in the shift register unit during a specified time period (Figs 2-3; [0039], [0055], e.g., in the touch state, compensating, by the compensation circuit 4, for the potential at the pull-up node PU in accordance with a touch switch signal from the touch switch end SW, so as to maintain the potential at the pull-up node PU). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Gu “989” in the invention of Gu for replacing a compensation module 5 with a compensation circuit 4 in order to simplify a structure of circuit components and reduce the manufacturing cost.
	Gu in view of Gu “989” further discloses wherein the control circuit comprises an eighth transistor and a ninth transistor (Gu “989”, Fig. 1; [0042], e.g., M8 and M9),
	Gu in view of Gu “989” does not specifically disclose providing a second control signal to a second control terminal.
	However, Wang discloses a shift resister unit (Fig. 3A; [0040]) comprising: a compensation circuit (e.g., element 310) electrically coupled to a first control terminal and a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Wang in the invention of Gu in view of Gu “989” for 
electrically connecting a control electrode of a ninth transistor of a compensation circuit respectively to a second compensation control terminal in order to supply a high-voltage second control signal to the second compensation control terminal for controlling turning on the ninth transistors (see [0035]-[0036]).

12.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2018/0046311) in view of Gu et al. (US 2017/0221441, hereinafter referred as Gu “441”). 
	Regarding claim 10, Gu further discloses a display apparatus ([0063], e.g., a display device), comprising a shift register including a plurality of shift register circuits cascadedly connected in stages (Fig. 7; [0108]-[0109], e.g., a gate driving circuit comprises a plurality of shift registers connected in cascades), wherein: the plurality of shift register circuits comprise a first shift register circuit, coupled with a control circuit to thereby form a shift register unit according to claim 1 (see Figs 1-2 and 7).  
	Gu does not specifically disclose wherein the display apparatus comprises an array substrate having the shift register.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Gu “441” in the invention of Gu for providing a gate drive on array (GOA) so that the design of narrow frame of a display device is realized (see [0002] of Gu “441”). 

	Regarding claim 11, Gu further discloses the display apparatus of claim 10, wherein each of the plurality of shift register circuits is coupled with a control circuit to form a shift register unit (Fig. 2; [0074], e.g., each of the plurality of shift register circuits is coupled with a compensation module 5). 

	Regarding claim 12, Gu discloses the display apparatus of Claim 10, wherein the display apparatus has a touch control functionality independent from a display functionality, wherein: the specified time period is a time period for touch control signals (Fig. 4; [0093], e.g., a display scanning phase is independent from a touch control phase). 

Allowable Subject Matter
13.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 GU  (US 2017/0199617); (US 2017/0108989) are cited to teach a shift register and a compensation circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HONG ZHOU/Primary Examiner, Art Unit 2623